In a matrimonial action, the plaintiff appeals from an order of the Supreme Court, Queens County, dated December 15, 1976, which, inter alia, adjudged him in contempt of court for failing to pay alimony to the defendant (his former wife), for failing to pay counsel fees and for failing to turn over his stock in a restaurant corporation to defendant, who had been appointed receiver of plaintiff’s real and personal property. Order modified, on the law, by deleting (1) the sixth decretal paragraph thereof, and (2) so much of the eleventh decretal paragraph thereof as pertains to the turning over of the shares of stock, and substituting therefor a provision denying the branch of defendant’s motion which sought to compel plaintiff to turn over the stock of the restaurant corporation. As so modified, order affirmed, without costs or disbursements. Although defendant-respondent had been appointed receiver of plaintiff-appellant’s property, the record does not show that she ever demanded the stock from plaintiff or that the court had ever directed him to turn it over to her. In these circumstances, his failure to take the initiative and give her his stock does not constitute contempt of court. Hopkins, J. P., Martuscello, Margett and O’Connor, JJ., concur.